Citation Nr: 0203594	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  95-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there is new and material evidence has been submitted 
to reopen a claim for service connection for psychiatric, 
bilateral ear, to include tinnitus, and bilateral eye 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to July 
1965.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1994 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York that 
denied service connection for a psychiatric, ear, to include 
tinnitus, and eye disorders.

A review of the statement of the case shows that the RO's 
current decisions are based on a de novo review of the 
record.  The evidence shows that in December 1992 the RO 
denied service connection for these disorders.  The veteran 
did not appeal that decision.  Accordingly, the Board finds 
that the issue more appropriate stated as on the title page 
of this decision.  In conjunction with a hearing conducted 
before the undersigned member of the Board sitting in 
Washington, D.C. in December 2001, the veteran submitted 
additional evidence with a waiver form.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By a December 1992 decision, the RO denied the veteran's 
claim of entitlement to service connection for psychiatric, 
ear, to include tinnitus, and eye disorders.  The veteran did 
not appeal that decision.

3.  The evidence received since the unappealed December 1992 
RO decision is so significant that it must be considered in 
order to decide fairly the merits of the claim.

4.  A psychiatric disorder and any claimed disabilities of 
ears, to include tinnitus, and eyes are not of service origin 
and are not related to any incident which occurred during 
service.


CONCLUSIONS OF LAW

1.  The unappealed December 1992 RO determination that denied 
service connection for a psychiatric, ear, to include 
tinnitus, and eye disorders is final.  38 U.S.C.A. § 7105 
(West 1991& Supp. 2001).  

2.  The evidence received subsequent to the RO's December 
1992 rating decision is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for psychiatric, ear, to include tinnitus, and eye 
disorders have been met.  38 U.S.C.A. §§ 5108, (West 1991); 
38 C.F.R. §§ 3.156.

3.  A psychiatric disorder, a bilateral ear disorder, to 
include tinnitus, and a bilateral eye disorder were not 
incurred in or aggravated by service nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from June 1963 to July 
1965.  His service personnel records show he worked as a 
supply specialist and truck driver.  He was assigned to 
Processing Company, Troop Command, Ft. Monmouth, New Jersey 
from August 30 to September 19, 1963.  He was thereafter 
stationed at Ft. Benning. An April 15, 1964 Company Morning 
Report submitted in July 1991 by the veteran shows that he 
was on Temporary Duty Assignment (TDY) to the U.S. Army Human 
Engineering Laboratories, "Aberdeen" (Ft Aberdeen, 
Maryland).  

The service medical records show no pertinent complaints or 
findings.  The May 1965 service separation examination was 
negative for any pertinent abnormalities.  

In a March 1990 insurance document for the veteran's 
employer, Dr. A. P. reported that the veteran was disabled 
due to paranoia, and that he had ideas of reference and 
persecution and heard ringing noises and saw linear lights.  
Dr. P said these symptoms started in February 1986, and that 
he first saw the veteran in August 1988.  A June 1992 report 
from Dr. P. reflects continued treatment for the disorders.

In July 1991 the veteran wrote to the VA requesting 
information on chemical testing on soldiers.  He said he had 
no recollection of such events but had been stationed at the 
U.S. Army Human Engineering Laboratories at Aberdeen Proving 
Grounds, Maryland April 15, to May 22, 1964.  

Of record, dated in May 1992, is a report of a private 
Auditory Brainstem Response Evaluation which shows abnormal 
findings and an audiological report which shows decreased 
hearing at 15 decibels in the left ear.

In July 1992 the veteran filed a claim for service connection 
for ringing in the ears, flashing and linear lights in the 
eyes, colored spots in the eyes, and psychiatric symptoms.  
In his application he indicated that he had an operation of 
the eyes in Fort Dix, New Jersey, and that he the subject of 
chemical and medical experiments during service.  

A September 1992 VA general medical examination was normal.  
A September 1992 VA audio examination showed that hearing was 
within normal limits.  It was reported that tinnitus was 
possible present at the time of the examination.  The 
September 1992 VA vision test showed visual acuity of 15/20, 
bilaterally.

In December 1992 the RO denied service connection for ringing 
in the ears, a bilateral eye disorder, and a psychiatric 
disorder on the basis that none of the claimed conditions was 
incurred in or aggravated by active service.  The veteran did 
not appeal following notification of this rating decision.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105.  
However, the veteran may reopen his claims by submitting new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

Subsequent evidence submitted into the record includes 
statements and testimony from the veteran, military and 
government documents, newspaper articles and medical 
treatment records.

In May 1994 the veteran filed to resubmit his claim for 
service connection for ringing in the ears, flashing and 
linear lights in the eyes, colored spots in the eyes, and 
psychiatric symptoms, claimed as the result of what happened 
to him at the U.S. Army Human Engineering Laboratories at 
Aberdeen Proving Grounds.  He said he could not remember what 
happened to him while he was stationed there.  Received in 
May 1994 from the veteran was a copy of a Morning Report 
dated on May 22, 1964.  This document shows that the veteran 
had returned to duty from a TDY at Ft. Aberdeen Proving 
Ground, Md.

In April 1995 the veteran submitted a number of documents, 
including a report of a September 1992 VA psychiatric 
examination.  That examination noted the veteran reported 
that he was claiming service connection for tinnitus, an eye 
condition and a nervous condition, to include post-traumatic 
stress disorder (PTSD).  He said he developed ringing in the 
ears and seeing flashing lights in 1986.  He stated that he 
has been stationed at Ft. Aberdeen for about a month and had 
no real duties.  He discovered that experiments were 
conducted there and wondered if this happened to him.  He 
reported that he had been seeing a psychiatrist since 1988 on 
referral from his employer, the Phone Company.  The diagnosis 
was anxiety disorder.  The examining doctor noted that his 
overall impression was that the veteran had developed unusual 
symptoms in 1986, and that there was no precipitating 
psychological explanation for the veteran's symptoms, but the 
symptoms could reflect an as yet undiagnosed physical 
disorder.  He stated that the best psychiatric diagnosis was 
an anxiety disorder not otherwise specified.  

Also received were statements from Dr. P showing that the 
veteran was receiving on going treatment for his psychiatric 
disorder.  In April 1995 Dr. P. reported that the veteran had 
made unsuccessful attempts to find out any relationship 
between his physical psychiatric symptoms and his military 
service.  Dr. P. reported that the current diagnosis was 
symptoms of an anxiety disorder with mostly posttraumatic 
stress disorder features.

Also submitted was a copy of the veteran's orders assigning 
him to Signal School at Ft. Monmouth, New Jersey in July 
1963.

Of record is a report of telephone contact dated in January 
1997 between the RO and the U.S. Army Chemical & Biological 
Defense Agency.  At that time the RO requested assistance for 
information on research studies in which the veteran 
participated between April 15 and May 22, 1964 at Ft. 
Aberdeen.   The RO was informed that the microfilm would be 
checked.  In June 1997 the RO was informed that the veteran's 
name was not on the list of participants.  The RO then 
contacted the Human Research and Engineering Directorate and 
was informed that the lab mentioned in the veteran's Morning 
Report no longer existed.  The RO then contacted the Defense 
Technical and Information Center and in July 1997 that 
organization reported that they could find nothing on a test 
done so long ago.

Of record is an August 1997 report of telephone contact 
between the Legal Office of Army Research Labs and the RO.  
The Legal Office of Army Research Labs indicated that the 
Human Engineering Laboratories at Ft. Aberdeen did not do 
chemical studies but rather the type of studies were ones in 
which soldiers rode in trucks to see how many times the 
trucks bumped and whether chin straps irritated the soldiers' 
chins; i.e., tests to evaluate how soldiers functioned.  It 
was stated that when the test was done, they may do a report 
right away or wait several years.  It was reported that the 
veteran was furnished this information along with a list of 
technical reports from 1964 to 1966 to see if the veteran 
could identify in which test he was involved.  No response 
was received.    

Of record is a copy of a September 1997 letter from the 
United States Army Medical Research Institute of Chemical 
Defense, Ft. Aberdeen, to the veteran.  It was stated that 
the records this organization maintained dealt with a 
volunteer program, which involved exposure to chemicals or 
potential therapeutic drugs for the treatment of chemical 
warfare agent exposure.   From the 1950s to the 1970s.  A 
search of their registry was negative for the veteran's name.

Also received from the veteran was a copy of 1975 Joint 
Congressional Hearings on Biomedical and Behavioral Research 
dealing with human experimentation by the Department of 
Defense.  Excerpts from the Federal Register concerning 
Federal Policy for the Protection of Human Subjects, letters 
from the Commandant at Fort Benning dated in 1972 indicating 
that psychochemical experiments were conducted at that 
facility and there are no records of test results or follow-
up.  Also submitted were copies of pay vouchers dated in 
April and May 1964 and copies of newspaper articles.  These 
documents in general concern chemical, biological, and drug 
testing on U.S. citizens and soldiers from World War II until 
the 1970's and indicate some testing was reported to have 
been conducted without the participants' knowledge.

A June 1998 report from Dr. P. shows that the veteran's 
current diagnosis is a Paranoid disorder, unspecified, with 
marked anxiety features. 

The veteran has testified at hearing before the undersigned 
member of the Board in December 2001.  He has testified that 
he could not recollect the nature of his duties at Aberdeen 
Proving Grounds.  He testified that he did not volunteer to 
go to Ft. Aberdeen and that the military did not inform him 
regarding any testing.  He cited statistics from the General 
Accounting Office indicating approximately 400 individuals 
who participated in experiments have not been located and he 
questioned whether he was one these individuals who was 
tested involuntarily.  He stated that he also went to Ft. 
Monmouth but returned to Ft. Benning after 18 days. 

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulatory 
changes for 3.156(a) (new and material claims) and second 
sentence of 3.159(c) apply to claims filed on or after August 
29, 2001 and are not applicable in the present case. 

The record shows that the RO has not had the opportunity to 
review the veteran's claim in conjunction with the VCAA and 
the implementing regulations.  In this regard, the veteran 
was informed in the statement of the case and supplemental 
statements of the case of the requirements necessary to 
establish his claim.  Additionally, the RO notified the 
veteran and his representative of the VCAA and the VA's 
responsibilities under this legislation.  The service medical 
records do not appear to be incomplete.  There are no service 
medical records from the veteran's temporary duty at Aberdeen 
Proving Grounds despite several attempts by the RO to obtain 
additional records.  The RO further contacted several 
government and military organizations in order to determine 
whether the veteran was exposed to chemical and/or biological 
agents and the Board is satisfied with the information 
provided from these organizations and the documentation 
submitted by the veteran.  The RO's inquiries in this area 
satisfy the development procedures outlined in M21- 1, Part 
3, Section 5.18.  The Board finds that any additional 
development in this area would be unsuccessful.  The Board 
concludes that the VA has met its duty to notify and assist 
the veteran in the development of his claim under the VCAA 
and the implementing regulations.  Thus, the Board is 
satisfied that this decision is not prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001).  Service connection will be granted for 
certain chronic disease, e. g. a psychosis, if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The evidence received since the December 1992 RO decision 
includes service administrative records showing that he 
returned to his unit on May 22, 1964 from TDY at Ft. 
Aberdeen, officially confirming for the first time that he 
was on TDY for approximately one month.  Also received were 
numerous documents and statements from several government 
organizations regarding experiments, which were carried out 
in the 1960s, to include at Ft. Aberdeen.  As such, the Board 
finds that this evidence is new and material and the 
veteran's claim is reopened.

Once a claim has been reopened, any decision rendered on the 
issues must be based on a de novo review of the record.  In 
this regard, as previously stated, the RO has adjudicated the 
current issues based on a de novo review of the record.  
Accordingly, this decision by the Board is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The service administrative records show that the veteran was 
on TDY to Ft. Aberdeen, Maryland from April 17 until he 
returned to duty with his unit on May 22, 1964.  Additionally 
the pertinent Morning Report clearly shows that he was 
assigned to the Human Engineering Laboratories at Ft. 
Aberdeen.  The Legal Office of Army Research Labs has stated 
that the Human Engineering Laboratories at Ft. Aberdeen was 
not involved in chemical studies but rather the type of 
studies conducted involved evaluating how soldiers functioned 
in conjunction with equipment.  The example given was when 
soldiers rode in trucks to see how many times the trucks 
bumped and whether chin straps irritated the soldiers' chins.

Additionally, the U.S. Army Chemical & Biological Defense 
Agency stated that the veteran's name veteran's name was not 
on the list of participants of any testing between April 15 
and May 22, 1964 at Ft. Aberdeen.  Furthermore the United 
States Army Medical Research Institute of Chemical Defense, 
at Ft. Aberdeen stated that a search of their registry was 
negative for the veteran's name.  

The Board understands the veteran's concerns regarding 
testing performed on him without his knowledge and he has 
submitted documents indicating that this type of involuntary 
testing was in fact conducted on other individuals.  However, 
in view of the documentation of record, to conclude that he 
was a participant in one of these programs is resorting to 
speculation.  There is no competent evidence of record which 
indicates the his TDY to the Human Engineering Laboratories 
at Ft. Aberdeen from April 15 until his return to duty on May 
22, 1964, involved any type of testing other than the type 
reported by the Legal Office of Army Research Labs.  Also 
there is no evidence showing exposure to chemical testing 
when the veteran was at Ft. Monmouth, which is the Army's 
Signal School.  Accordingly, the Board finds that the veteran 
was not involved in chemical or biological testing while on 
active duty.

Considering the veteran's claim on a direct basis, the 
service medical records show no pertinent abnormality.  The 
first postservice indication of psychiatric, ear and eye 
problems was reportedly in 1986 more than 10 years following 
his release from active duty.  There is no medical evidence 
of record which shows that his psychiatric disability or the 
claimed problems related to his ears, including tinnitus, and 
eyes are related to his period of active duty or that a 
psychosis was manifested within one year thereafter.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  


ORDER

The veteran's claim for service connection for a psychiatric 
disorder, a bilateral ear disorder to include tinnitus and a 
bilateral eye disorder is reopened.

Service connection for a psychiatric disorder, a bilateral 
ear disorder to include tinnitus, and a bilateral eye 
disorder is denied. 



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

